DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021 and 6/7/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendments and remarks, filed on 3/29/2021, has been entered. The previous prior art rejection stands and the Applicant’s arguments are addressed below.
The amendments and remarks, filed on 3/29/2021, has been entered.  The specification amendments overcome the drawing objections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 9199755 B1; hereinafter “Cohen”; already of record) in view of Esser et al (US 20080035642 A1; hereinafter “Esser”; already of record), and in further view of Pirseyedi (US 20140096653 A1; hereinafter “Pirseyedi”; already of record).
Regarding claim 9, Cohen teaches a system to access and retrieve screw-top containers (Cohen; Abstract), the system comprising: 
 therethrough (Cohen; col. 4, line 48; Fig. 2, 14; compartment 130), having a container having a cap (Cohen; col. 4, line 23; Fig. 1B; cap 120) and body (Cohen; col. 4, line 21; Fig. 2, 12, 14; vials 115), 
a rotary tool comprising a cavity extending from an opening at one end of the rotary tool the cavity defined by an interior surface wherein the interior surface comprises engagement features (Cohen; col. 4, lines 54-60; Fig. 1B; rotation actuator operable to impart a rotation to a vial…engagement such as a driver, blade, or wrench with a torsion-transmitting feature such as a slot, socket, bolt-like head or other feature; examiner indicates that the rotation actuator may comprise a “slot” interpreted as the cavity), the rotary tool further comprising a socket member having a length between a first end and a second end (Cohen; Fig 1B; spinner 305; examiner indicates that the spinner has a cavity for the container, thus comprising a first and second end). 
Cohen does not teach each container having the cap and body such that each cap of each container placed into the tray rests above a respective aperture in the tray and each body is suspended below the tray.
However, Esser teaches an analogous art of system comprising: a tray (Esser; para [86]; Fig. 7A, 7B; rack 50) including a plurality of apertures (Esser; para [88]; Fig. 7A; plurality of compartments 54), the apertures sized to accommodate a cross- sectional area of a container (Esser; para [88]; Fig. 7A, 7B; rack accommodating a tube), the tray adapted to receive containers having a cap and body such that each cap of each container placed into the tray rests above a respective aperture in the tray and each body is suspended below the tray (Esser; Fig. 7B).  It would have been obvious to one of ordinary skill in the art to have modified the tray of Cohen to receive containers wherein the rest above the respective aperture and the body is suspended below the tray as taught by Esser, because Esser teaches that the rack interacts with the tube to prevent unintentional removal of the tube (Esser; para [41]). 
Modified Cohen does not teach the socket member having a first cavity in the socket member having a first cross-section extending longitudinally from the first end toward the second end and a second cavity in the socket member having a second cross-section extending longitudinally from the second end toward the first end, an inner surface defining a circumference of the second cavity wherein the engagement features are located on the inner surface proximate the second end, wherein the first and second cavity abut one another to define a single passage through the socket member or are separated from one another; and the rotary tool further comprising a handle portion and an engagement portion, the engagement portion having a cross-sectional shape adapted to fit within the first cavity in the socket member.
However, Pirseyedi teaches an analogous art of a socket (Pirseyedi; Abstract) comprising a socket member (Pirseyedi; para [36, 39, 41, 43, 46-48, 51, 63]; Fig. 1, 2A, 2B, 2C, 11A, 11B; adjustable socket 10) having a length between a first end and a second end (Pirseyedi; para [37]; Fig. 2B, 3C; longitudinal axis 22), first cavity in the socket member having a first cross-section extending longitudinally from the first end toward the second end (Pirseyedi; para [37]; Fig. 2B, 3B; drive aperture) and a second cavity in the socket member having a second cross-section extending longitudinally from the second end toward the first end (Pirseyedi; Fig. 2D, 5A, 6A; housing has a second cavity for receiving the fastener 47), an inner surface defining a circumference of the second cavity wherein the engagement features are located on the inner surface proximate the second end (Pirseyedi; para [36, 38-41, 45, 51]; plurality of jaws 16), wherein the first and second cavity abut one another to define a single passage through the socket member or are separated from one another (Pirseyedi; para [36, 42, 43]; Fig. 1, 2D; retainer 18 divides the first and second cavity seen in Fig. 2D); and the rotary tool further comprising a handle portion and an engagement portion (Pirseyedi; para [37]; Fig. 11A, 11B, 11C), the engagement portion having a cross-sectional shape adapted to fit within the first cavity in the socket member (Pirseyedi; para [37]; Fig. 11A; driving stub 29).  It would have been obvious to one of ordinary 
Regarding claim 10, modified Cohen teaches the system of claim 9, wherein the socket member (the socket member and the socket rotary tool of modified Cohen is modified to include the structures and features taught by Pirseyedi and discussed in claim 9) is cylindrical in shape (Pirseyedi; para [37]; housing 12 has a generally cylindrical shape) and includes two recessed portions along its length (Pirseyedi; Fig. 2D; jaws 16), each recessed portion including anti-rotation features (Pirseyedi; para [41]; hexagonal head of fastener 47 is gripped between jaws 16).
Regarding claim 11, modified Cohen teaches the system of claim 10 (the socket member and the socket rotary tool of modified Cohen is modified to include the structures and features taught by Pirseyedi and discussed in claim 9) further comprising a socket holder (Pirseyedi; para [36, 37, 41-45, 48], Fig. 1, 2C, 8D; housing 12), the socket holder including an upper and lower flange extending from a central portion in a transverse direction (Pirseyedi; para [37, 40] Fig. 1, housing 12 includes flanges between the apertures 24, apertures 24 receives the jaws 16), each flange including an edge with recesses (Pirseyedi; para [37, 40]; tongue 26) adapted to secure the recessed portions of the socket member within (Pirseyedi; para [40]; snug fitting of each jaw 16 in a corresponding one of apertures 24).
Regarding claim 13, modified Cohen teaches the system of claim 9, (the socket member and the socket rotary tool of modified Cohen is modified to include the structures and features taught by Pirseyedi and discussed in claim 9) wherein the engagement features on the interior surface of the socket member (Pirseyedi; para [36, 38-41, 45, 51]; plurality of jaws 16) and on the surface of the container body are longitudinally oriented splines (Esser; Fig. 1, 4; outer part 8).  It would have been obvious to one of ordinary skill in the art to have to have the socket member taught by Pirseyedi in claim 
Regarding claim 14, modified Cohen teaches the system of claim 9, wherein a shape of a tray (the tray of Cohen is modified wherein the cap of each container placed into the tray rests above a respective aperture in the tray and each body is suspended below the tray is taught by Esser and discussed in claim 9)  surface proximal to each aperture is adapted to guide the body of the container (Esser; para [88]; sidewalls of the compartment prevents the tube from being unintentionally removed, the compartment sidewalls are capable of guiding the body of the container because it keeps the body of the container in place) into the cap above the surface of the tray (Esser; Fig. 7B; cap depicted above the tray).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Esser in view of Pirseyedi, and in further view of Drebushenko (US 5501322 A; hereinafter “Drebushenko”; already of record). 
Regarding claim 12, modified Cohen teaches the system of claim 9, with the tray and container caps. 
Modified Cohen does not teach the tray and the container caps are monolithic.
However, Drebushenko teaches an analogous art of a tray (Drebushenko; col. 2, lines 36-37; Fig. 1; carrier and storage unit 10) and a container (Drebushenko; col. 2, line 50; Fig. 1) wherein the tray and the container caps are monolithic (Drebushenko; col. 3, line 56-62; Fig. 5, 7).  It would have been obvious to one of ordinary skill in the art to have modified the tray and container caps of modified Cohen to be monolithic as taught by Drebushenko, because Drebushenko teaches that the bottles are secured in the retention of the carrier and close the neck of the bottle thereby preventing leakage (Drebushenko; col. 2, lines 6-8). 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Esser in view of Pirseyedi in further view of Drebushenko, and in further view of Turner (US 3690495 A; hereinafter “Turner”; already of record). 
Regarding claim 15, modified Cohen teaches the system of claim 9, with the cap.
Modified Cohen does not teach the outer circumference of the cap include knurling.
However, Esser teaches an analogous art of system comprising a cross- sectional area of a container (Esser; para [88]; Fig. 7A, 7B; rack accommodating a tube) comprising a cap (Esser; para [82]; Fig. 2A, 2B; cap 10) that includes knurling (Esser; para [82]; Fig. 2A; longitudinal recesses 28). It would have been obvious to one of ordinary skill in the art to have modified the cap of modified Cohen to include the knurling as taught by Esser, because Esser teaches that the longitudinal recesses facilitate capping and de-capping. The modification to the cap of modified Cohen includes knurling taught by Esser is capable of providing resistant to rotation, apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Modified Cohen does not teach the tray having tubular extensions sized to interact with caps surrounding each aperture.
However, Drebushenko teaches an analogous art of a tray (Drebushenko; col. 2, lines 36-37; Fig. 1; carrier and storage unit 10) and a container (Drebushenko; col. 2, line 50; Fig. 1) wherein the tray has tubular extensions (Drebushenko; col. 2, lines 38-39; Fig. 3; cup-shaped recesses 16).  It would have been obvious to one of ordinary skill in the art to have modified the tray modified Cohen to have tubular extensions as taught by Drebushenko, because Drebushenko teaches that the bottles are secured in the retention of the carrier and close the neck of the bottle thereby preventing leakage (Drebushenko; col. 2, lines 6-8).  
Modified Cohen not teach the each tubular extension include knurling.  
However, Turner teaches an analogous art of a cap with twist cap (Turner; col. 2, line 30; Fig. 1; twist cap 11) comprising knurling on the outer circumference of the cap (Turner; col. 2, line 51; Fig. 1; band of knurling 19) wherein the cap interacts with a tubular extension (Turner; col. 2, line 64; Fig. 1; cover member 13) further comprising knurling in an interior surface (Turner; col. 3, line 37-38; Fig. 1; bands ridges and grooves 27).  It would have been obvious to one of ordinary skill in the art to have modified the tubular extension of modified Cohen to include the knurling in the interior surface as taught by Turner, because Turner teaches that the cover member in the secured position prevents the cap from rotating or being unscrewed (Turner; col. 3, line 49-51). 

Response to Arguments
Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the arguments presented on page 9 of the Applicant’s response, Applicant argues that Cohen “expressly teaches fixing the tube in the rack so that it cannot be rotated. See paragraphs [0017], [0041], and [0045]”.  However, the examiner respectfully disagrees and indicates that Cohen does teach the rotary tool and is discussed above in claim 9.  The examiner believes that the Applicant is referring to Esser and not Cohen because Esser teaches the “bead 6” that is later discussed by applicants.  Applicant further argues that Esser does not teach “a rotary tool having a socket member with engagement features that that engage complimentary features on the body of the sample containers”.  However, the examiner respectfully disagrees.  The examiner does not rely on Esser to teach “the rotary tool”, but rather the examiner relies on Esser to teach “each container having a cap and body such that each cap of each container placed into the tray rests above a respective aperture in the tray and each body is suspended below the tray” (discussed above in para [7, 8]).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the arguments presented on page 10 of the Applicant’s response, Applicant argues that Esser “disavows any interlocking connection between the spinners it describes and the objects on which the spinners operate”.  The examiner believes that the Applicant is referring to Cohen and not Esser because Cohen teaches the “spinner 305” that is later discussed by applicants.  Applicant further argues that Esser does not teach “sliding the socket member of the rotary tool over the container since Esser only contemplates frictional engagement and not mechanical engagement of the spinner with the container”.  However, the examiner respectfully disagrees.  The examiner indicates that the claim does not recite the “sliding” limitation and states that the “rotary tool…comprises engagement features”.  Cohen teaches that the rotation actuator may be “a slot, socket”, and it is known in the art that these structures receive fasteners and in this case the container as seen in Fig. 1B (Cohen).   
In the arguments presented on page 10 of the Applicant’s response, Applicant argues that Pirseyedi does not teach “a tool that can remove a container suspended from a tray in which the containers are fastened to the tray by a cap”.  However, the examiner respectfully disagrees.  The examiner does not rely on Pirseyedi to teach “a tool that can remove a container suspended from a tray in which the containers are fastened to the tray by a cap”, but rather the examiner relies on Pirseyedi to teach “the socket member having a first cavity in the socket member having a first cross-section extending longitudinally from the first end toward the second end and a second cavity in the socket member having a second cross-section extending longitudinally from the second end toward the first end, an inner surface defining a circumference of the second cavity wherein the engagement features are located on the inner surface proximate the second end, wherein the first and second cavity abut one another to define a single passage through the socket member or are separated from one another; and the rotary tool further comprising a handle portion and an engagement portion, the engagement In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the arguments presented on pages 12-13 of the Applicant’s response, Applicant argues that only Turner teaches “knurling”.  The examiner indicates it would have been obvious to one of ordinary skill in the art to have modified the tubular extension of modified Cohen to include the knurling in the interior surface as taught by Turner, because Turner teaches that the cover member in the secured position prevents the cap from rotating or being unscrewed (Turner; col. 3, line 49-51).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                      

/Benjamin R Whatley/Primary Examiner, Art Unit 1798